WyLT, J.,
dissenting. The succession here is ancillary to the succession in Mississippi, where the deceased, was domiciled and where all the heirs reside.
The two drafts, amounting to $1849 80, which the deceased gave to his daughter, Mrs. Metcalfe, the day before his death, were by the laws of Mississippi presumed to be an absolute gift, and not an advancement to be brought into hotch-potch with the estate of the deceased for final distribution. Eatheree vs. Eletcher, 2 George (Miss.) Reports, 205; 5 Smeedcs & Marshall (Miss.) Reports, 700. There is no proof in the record to overcome this presumption.
I think, therefore, the opponent, Mrs. Metcalfe, was right in objecting to being debited on the account of the administratrix with $1849 80. It was proper to charge the succession with the payment of this sum, being the amount of two drafts drawn by the deceased. But as the drafts became the property of Mrs. Metcalfe the day they were executed and delivered to her by her father in Mississippi, she ought not to be debited with the amount thereof on the account filed herein. To do so would be tp compel her to collate the sum of $1849 80 which she does not owe and •which she can not legally be required to collate.
I therefore ■ dissent from the opinion and decree of the court in this case.